Citation Nr: 1729987	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a left groin injury.

3.  Entitlement to service connection for a right groin injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran service on active duty from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED       to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran does not have a left groin injury related to service.

2.  The most probative evidence of record indicates that the Veteran does not have a right groin injury related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left groin injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing service connection for a right groin injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b);   see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he has left and right groin injuries which developed in service.  However, current treatment and examination records do not reflect a medical condition of the left or right groin, or any residuals of injury to the left or right groin in service.   

Service treatment records show a March 1967 treatment for a complaint of right side pelvic area pain, with heat and rest prescribed but without a specific finding of an injury or disability.  The Veteran was to undergo x-rays if the problem persisted, but there is no indication of any follow-up or that any x-rays were obtained.  Both      a July 1967 treatment for an assessed heat rash on the testicles and October 1967 treatments for urethral discharge include no complaint or finding of other conditions in the groin region.  A September 1969 treatment for discomfort in the right groin   of three to four days' duration resulted in no finding of any mass or bulge, with an assessment of mild right inguinal adenopathy, with no hernia.  There are no further treatment records reflecting groin complaints, and there are no positive medical findings of injury, disease, or disability of the left or right groin in service treatment records beyond the conditions just noted.  The Veteran's examination in December 1969 for service separation also reflects no condition of the groin.  

In a September 2012 statement the Veteran reported that he had bilateral "groin problems" since basic training in service when he was put on heavy gravel pit duty due to a misfire at the rifle range.  He then also informed of past private treatment, as well as "[c]hiropractic treatment for disabling spinal and GERD problems with secondary groin problems."  However, post-service VA and private treatment records have not shown a disease or disability of the groin.  Post-service records reflect treatment over the past several years for various ailments but these post-service records do not reflect a finding of disease or disability of the left or right groin or inguinal hernia.  

In a September 2013 statement, the Veteran reported, "I have complained and requested treatment for this problem with the VA throughout my post service life.  In particular, I complained about this during my [prostate] cancer and afterwards."  

The Veteran was afforded a VA examination in March 2012 when he asserted that he had problems with his left groin region since military service but denied any history of right groin injury.  The Veteran also then asserted that his left groin problems caused him to develop a spastic colon.  The examiner reviewed the claims file and noted that the Veteran was seen on two occasions in service for right groin pain, once each in 1967 and 1969, but that there was no record of left groin injury.  The examiner noted that the Veteran denied any history of symptoms in the right groin while there was no record of injury to the left groin, and on these bases opined that the Veteran's claimed groin injury was not at least as likely as not related to service.

The Board has also carefully reviewed the record, and does not find evidence supporting the Veteran's assertions of a current groin disability or injury residuals developing in service or otherwise causally related to service, beyond the Veteran's substantially unsupported contentions.  

While the Veteran believes that his claimed conditions of the left and right groin are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a medical condition of the groin are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinions as to the diagnosis or etiology of claimed groin conditions are not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of any current groin conditions are not competent medical evidence.  The Board finds the opinion of        the VA examiner to be significantly more probative than the Veteran's lay assertions.

Notably, the March 2012 VA examiner did not find any condition of the left or right groin, to include absence of hernia.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability        for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Veteran submitted a March 2013 statement by a treating chiropractor informing of chiropractic care since 1998 for symptoms including groin pain.  However, this statement does not reflect a diagnosis of any hernia or groin disability, nor of any link between the claimed groin disabilities and service.  

Consistent with the VA examiner's observations, the service treatment records reflect two isolated treatments in service for complaints of right groin pain, but not any diagnosed condition of the left or right groin.  There is no service examination finding of any diagnosed condition of the groin, and post-service records also reflect no finding of any diagnosed disease or disability of the left or right groin.  

In sum, a chronic groin disability was not shown in service nor has a diagnosed disability of the right or left groin been shown during the course of the claim.  Accordingly, the preponderance of the competent and probative evidence is   against the claim, and service connection for a disability of the left and right 
groin is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left groin injury is denied.

Service connection for a right groin injury is denied.


REMAND

The Veteran was last evaluated for service-connected hearing loss in March 2012.  In October 2015 the Veteran requested a new audiological examination, informing that he was having greater difficulties with his hearing.  Accordingly, a new, contemporaneous examination is warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any providers who have treated him for hearing loss during the pendency of his hearing loss claim, and to supply necessary authorizations to obtain any relevant records.  Undertake this records development if authorizations are provided.  If any requested records are unavailable, the Veteran should be notified of such. 

2.  Obtain and associated with the record any VA records of treatment or evaluation for hearing loss dating since March 2012. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA hearing loss examination to address the nature and severity of his bilateral hearing loss.  The Veteran's claims file should  be reviewed by the examiner in conjunction with the examination. Any medically indicated tests should be accomplished and the results reported.  

4.  If the benefit sought on appeal remains denied, the Veteran and his authorized representative should be furnished a Supplemental Statement of the Case and  given the opportunity to respond thereto before the case    is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


